Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received March 14, 2022 (“Amendment”) has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5, 11-13, 16, 23, 25, 27, 30, 32  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160254572A1 (Yu) and further in view of Zhao et al., “Diphenyl disulfide as a new bifunctional film-forming additive for high-voltage LiCoO2/graphite battery charged to 4.4 V,” Journal of Power Sources, Volume 323, 15 August 2016, Pages 29-36

Regarding claim 1, Yu teaches a lithium secondary battery [abs]. Yu teaches a cathode comprising:(a) a cathode active material; and (b) a solid electrolyte interphase layer; wherein the solid electrolyte interface layer covers the cathode active material [0030, 0052].
However is silent with respect to wherein the solid electrolyte interphase layer is a decomposition product of at least one oxidative additive, and wherein the oxidative additive is selected from the group consisting of biphenyl, aniline, 2,2-diphenylpropane, t-butylbenzene, cyclohexylbenzene, thiophene, 3- chlorothiophene, 3-hexylthiophene, furan, furfural, benzofuran, pyrrole, indole, tris(trimethylsilyl)phosphate, tris(hexafluoroisopropyl)phosphate, triallyl phosphate, N,N- diethylamino trimethyl silane, tris(pentafluorophenyl)silane, phenyl tris-2-methoxydiethoxy silane, tris(trimethylsilyl)borate, trimethyl borate, and triethyl borate.
Zhao teaches a new bifunctional electrolyte additive to improve the high-voltage performance of LiCoO2/graphite batteries [abs]. Further Zhao teaches the oxidative additive is selected biphenyl or aniline [p. 30, col. 2] (which corresponds to the list recited in the instant claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Zhao to incorporate the additive as doing so enhances the performance of the battery and exhibits improved discharge capacity [abs].
Regarding claim 2, Yu teaches wherein the cathode active material is a lithium metal oxide or a lithium metal phosphate [0052; i.e. lithium metal oxide].
Regarding claim 5, Yu teaches wherein the cathode active material is selected from the group consisting of LiFePO4, LiMn2O4, LiCoO2, LiNio.33Mno.33Coo.3302, LiNi0.6Mn0.2Coo.202, LiNio.8Mno.1Coo.102, LiNi.5Mn1.5O4, LiNio.8Coo.iSA1o.o5O2, and LiMnPO4 [0052; i.e. LiCoO2].

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160254572A1 (Yu) in further view of Zhao et al., “Diphenyl disulfide as a new bifunctional film-forming additive for high-voltage LiCoO2/graphite battery charged to 4.4 V,” Journal of Power Sources, Volume 323, 15 August 2016, Pages 29-36 and US20130288125A1 (Sheem)


Regarding claim 11, Yu teaches the cathode of claim 1, however is silent with respect to wherein the solid electrolyte interphase layer covers between about 40% and about 100% of the cathode active material. Sheem teaches a positive electrode for a lithium battery [abs].  Sheem teaches a rechargeable lithium battery including a positive active material layer including a positive active material, and a solid electrolyte interface (SEI) passivation film on a surface of the positive active material layer. The SEI passivation film includes an inorganic material and an organic material [0006] and A first layer of the SEI passivation film may include the organic material in an amount greater than or equal to about 90 wt % and the inorganic material in an amount of less than or equal to about 10 wt %. A second layer of the SEI passivation film may include the inorganic material in an amount greater than or equal to about 80 wt % and the organic material in an amount of less than or equal to about 20 wt % [0010, 0030; which falls within the claimed range]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to further incorporate the weight% of the SEI as claimed as doing so would help to suppress gas generation, substrate detachment, and the like, providing a rechargeable lithium battery that may be operated without degradation during repetitive high-rate charge and discharge [0019].


Claims 12-13, 16, 25, 27, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160254572A1 (Yu) in further view of Zhao et al., “Diphenyl disulfide as a new bifunctional film-forming additive for high-voltage LiCoO2/graphite battery charged to 4.4 V,” Journal of Power Sources, Volume 323, 15 August 2016, Pages 29-36 and US20150318530A1 (Yushin).

Regarding claim 12, Yu teaches an electrochemical cell comprising:(a) an anode; (b) a cathode; wherein the cathode comprises a solid electrolyte interphase layer that covers a cathode active material [0030, 0052]. However, Yu is silent with respect to the electrochemical cell comprises an aqueous or a hybrid electrolyte and wherein the solid electrolyte interphase layer is a decomposition product of at least one oxidative additive, and wherein the oxidative additive is selected from the group consisting of biphenyl, aniline, 2,2-diphenylpropane, t-butylbenzene, cyclohexylbenzene, thiophene, 3- chlorothiophene, 3-hexylthiophene, furan, furfural, benzofuran, pyrrole, indole, tris(trimethylsilyl)phosphate, tris(hexafluoroisopropyl)phosphate, triallyl phosphate, N,N- diethylamino trimethyl silane, tris(pentafluorophenyl)silane, phenyl tris-2-methoxydiethoxy silane, tris(trimethylsilyl)borate, trimethyl borate, and triethyl borate.
Zhao teaches a new bifunctional electrolyte additive to improve the high-voltage performance of LiCoO2/graphite batteries [abs]. Further Zhao teaches the oxidative additive is selected biphenyl or aniline [p. 30, col. 2] (which corresponds to the list recited in the instant claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu in view of Zhao to incorporate the additive as doing so enhances the performance of the battery and exhibits improved discharge capacity [abs].
Further, Yu in in view of Zhao are silent with respect to the to the electrochemical cell comprises an aqueous or a hybrid electrolyte.  Yushin teaches energy storage devices for an aqueous battery technology [0003]. Yushin teaches an aqueous electrolyte for an electrochemical device [0012]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to further incorporate the aqueous electrolyte of Yushin, as doing so would may facilitate the incorporation of advanced material synthesis and electrode fabrication technologies, and enable fabrication of high voltage and high capacity aqueous batteries at a cost lower than that of conventional metal-ion battery technology [abs].

Regarding claim 13, modified Yu teaches the electrochemical cell of claim 12. Yu teaches wherein the cathode active material is a lithium metal oxide or a lithium metal phosphate [0052; i.e. lithium metal oxide].

Regarding claim 16, modified Yu teaches the electrochemical cell of claim 12. Yu teaches wherein the cathode active material is selected from the group consisting of LiFePO4, LiMn2O4, LiCoO2, LiNi0.33Mno.33Co0.3302, LiNi0.6Mno.2Co0.202, LiNi0.8Mn0.1Co0.102, LiNi0.5Mn1.5O4, LiNio.8Coo.15A0.05O2, and LiMnPO4 [0052; i.e. LiCoO2].
Regarding claim 25, modified Yu teaches the electrochemical cell of claim 12. Yu is silent with respect to wherein the aqueous or hybrid electrolyte is selected from the group consisting of LiN(SO2CF3)2, LiN(SO2CH3)2, LiN(S02C4H9)2, LiN(SO2C2F5)2, LiN(S02C4F9)2, LiN(S02F3)(SO2C4F9), LiN(S02C2F5)(SO2C4F9), LiN(S02C2F4SO2), LiN(SO2F)2, and LiN(SO2F)(SO2CF3). Yushin teaches the aqueous electrolyte, [0076-i.e. LiN(C2F5SO2)2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified as doing so would may facilitate the incorporation of advanced material synthesis and electrode fabrication technologies, and enable fabrication of high voltage and high capacity aqueous batteries at a cost lower than that of conventional metal-ion battery technology [abs].
Regarding claim 27, modified Yu teaches the electrochemical cell of claim 12. Yu teaches wherein the anode is selected from the group consisting of lithium, magnesium, aluminum, molybdenum, zinc, chromium, iron, nickel, tin, lead, copper, silver, palladium, mercury, platinum, gold, combinations thereof, metal alloys thereof, metal oxides thereof, metal phosphates thereof, and metal sulfides thereof [0006, 0054; lithium metal oxides, aluminum].
Regarding claim 30, modified Yu teaches the electrochemical cell of claim 12, however Yu in view Yushin are silent with respect to wherein the capacity decay rate (mAh/g) at a C-rate of about 2.5 C is between about 0.005% and about 0.1% per cycle. However, it is the Examiner’s position in regards to composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Here, Yu in view of Yushin teach the composition of the cathode structure, thus inherently discloses the claimed properties/characteristics as claimed, thus meets the claimed limitations. In addition to further support this standpoint, it is noted, the instant specification discloses in para 0122, “several important properties of rechargeable batteries include energy density, power density, capacity, particularly reversible capacity, rate capability, cycle life, thermal stability, cost, and safety. All of these properties are influenced by the choice of materials used to form the battery”. Further, the record does not provide any further data to justify the properties/characteristics as claimed are achieved other than the materials used to make the battery.
Regarding claim 32, modified Yu teaches the electrochemical cell of claim 12, however Yu in view Yushin are silent with respect to wherein the energy density at a C-rate of about 0.5 C is between about 20 Wh/kg and about 200 Wh/kg. However, it is the Examiner’s position in regards to composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). Here, Yu in view of Yushin teach the composition of the cathode structure, thus inherently discloses the claimed properties/characteristics as claimed, thus meets the claimed limitations. In addition to further support this standpoint, it is noted, the instant specification discloses in para 0122, “several important properties of rechargeable batteries include energy density, power density, capacity, particularly reversible capacity, rate capability, cycle life, thermal stability, cost, and safety. All of these properties are influenced by the choice of materials used to form the battery”. Further, the record does not provide any further data to justify the properties/characteristics as claimed are achieved other than the materials used to make the battery.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160254572A1 (Yu) in further in view of Zhao et al., “Diphenyl disulfide as a new bifunctional film-forming additive for high-voltage LiCoO2/graphite battery charged to 4.4 V,” Journal of Power Sources, Volume 323, 15 August 2016, Pages 29-36, US20150318530A1 (Yushin) and US20130288125A1 (Sheem) .

Regarding claim 23, modified Yu teaches the cathode of claim 12, however is silent with respect to wherein the solid electrolyte interphase layers covers between about 40% and about 100% of the cathode active material. Sheem teaches a positive electrode for a lithium battery [abs].  Sheem teaches a rechargeable lithium battery including a positive active material layer including a positive active material, and a solid electrolyte interface (SEI) passivation film on a surface of the positive active material layer. The SEI passivation film includes an inorganic material and an organic material [0006] and A first layer of the SEI passivation film may include the organic material in an amount greater than or equal to about 90 wt % and the inorganic material in an amount of less than or equal to about 10 wt %. A second layer of the SEI passivation film may include the inorganic material in an amount greater than or equal to about 80 wt % and the organic material in an amount of less than or equal to about 20 wt % [0010, 0030; which falls within the claimed range]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu to further incorporate the weight% of the SEI as claimed as doing so would help to suppress gas generation, substrate detachment, and the like, providing a rechargeable lithium battery that may be operated without degradation during repetitive high-rate charge and discharge [0019].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729